Citation Nr: 1138463	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-28 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar strain, rated 10 percent disabling prior to April 15, 2011, and 20 percent disabling as of April 15, 2011.

2.  Entitlement to an initial compensable rating for migraine headaches.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from May 2000 to July 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the RO that granted service connection for lumbar strain rated 10 percent disabling effective December 15, 2006; and granted service connection for migraine headaches and for gastroesophageal reflux disease, each rated 0 percent disabling effective December 15, 2006.  The Veteran appealed for higher initial ratings.

In March 2010, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for each claim decided below.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2011, VA's Appeals Management Center (AMC) increased the disability rating to 20 percent for lumbar strain, effective April 15, 2011.  Because higher ratings are available for lumbar strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of an initial compensable rating for gastroesophageal reflux disease is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period from December 15, 2006, to April 14, 2011, the Veteran's lumbar strain most nearly approximated forward flexion of the thoracolumbar spine greater than 60 degrees; forward flexion of the thoracolumbar spine limited to 60 degrees or less, ankylosis and incapacitating episodes have not been demonstrated.

2.  For the period from April 15, 2011, the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine limited to 28 degrees by pain after repetitive motion.

3.  For the period from December 15, 2006, to April 14, 2011, the Veteran's migraine headaches have included complaints of severe headaches with photosensitivity, and were less frequent than one in two months for several months.

4.  For the period from April 15, 2011, the Veteran's migraine headaches have been manifested by complaints of prostrating and prolonged attacks, and occurring on an average of once per month or more frequently over the last several months; more frequent, prostrating and prolonged attacks resulting in severe economic inadaptability, have not been demonstrated.  


CONCLUSIONS OF LAW

1.  For the period from December 15, 2006, to April 14, 2011, the criteria for an initial disability rating in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  For the period from April 15, 2011, the criteria for a disability rating of 40 percent, but not higher, for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  For the period from December 15, 2006, to April 14, 2011, the criteria for a compensable disability rating for migraine headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).

4.  For the period from April 15, 2011, the criteria for a 30 percent disability rating, but not higher, for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claims arise from his disagreement with the initial ratings assigned following each grant of service connection.  Once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will  be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged rating is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain and headaches both during and after service.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

Lumbar Strain

For disabilities rated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  The inquiry was not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Service connection has been established for lumbar strain, effective December 15, 2006.  The service-connected lumbar strain is rated under Diagnostic Code 5237, as initially 10 percent disabling; and as 20 percent disabling, effective April 15, 2011.  38 C.F.R. § 4.71a (2010).

Currently, spinal disabilities are primarily rated under a general rating formula.  The regulations provide the following rating criteria: a 100 percent rating is appropriate for unfavorable ankylosis of the entire spine; a 50 percent rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is appropriate for favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 20 percent rating is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Alternatively, intervertebral disc syndrome is rated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate ratings of its chronic orthopedic and neurologic manifestations), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

When evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using rating criteria for the most appropriate orthopedic diagnostic code or codes; and rate neurologic disabilities separately using rating criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, a rating based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be rated under the neurological sections of the rating schedule.  68 Fed. Reg. 51,454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010). 

During a March 2007 VA examination, the Veteran reported having a minor injury to his low back while rappelling in air assault school; and that he did not seek medical treatment.  Subsequently, while deployed to Afghanistan in 2001, the Veteran lifted a heavy pallet and strained his low back.  He was evaluated without X-rays and treated with bed rest for several days.  His symptoms gradually improved, but the Veteran did report residual symptoms of low back pain on his service discharge examination.  Current symptoms included a constant low level of low back pain, which flared up more severely once in the last 12 months.  The Veteran missed one day of work due to low back pain.  His daily activities were not impaired due to flare-ups.

Examination of the lumbosacral spine in March 2007 revealed a normal curvature.  There was no tenderness to palpation, and no palpable muscle spasm.  Range of motion of the lumbosacral spine was to 80 degrees on forward flexion, limited by pain; to 30 degrees on extension; to 30 degrees on lateral bending to the right, and to the left; and to 30 degrees on rotation to the right and left.  On repetitive motion, there was painful flexion from 70 degrees to 80 degrees; and no additional limitation of extension, lateral bending, or rotation.  Straight leg raising test on the right reproduced the low back pain, but did not elicit radiating pain.  Straight leg raising test on the left was negative.  Neurological examination of lower extremities was normal for strength, reflexes, and sensation.  X-rays revealed no scoliosis, spondylosis, or spondylolisthesis.  Intervertebral disc spaces were maintained, and there was no arthritic change.
 
Private treatment records show a flare-up of low back pain in June 2007.  The pain was noted as constant, exacerbated with movement, and situated mostly in the low back area.  The Veteran denied any numbness or tingling.  There was no bowel or bladder incontinence.  Examination revealed discomfort in the paraspinal musculature in the low thoracic and upper lumbar region.  There was no midline tenderness.  Pain was noted with straight leg raising, bilaterally.  Range of motion was limited in forward flexion and extension.  Following four weeks of physical therapy, the Veteran reported some improvement in September 2007.  He continued to have low back discomfort at the end of the day.  The Veteran stretched his back twice daily, and denied any radiculopathy.  He was given a prescription for anti-inflammatories.

VA treatment records show complaints of low back pain in May 2008.  The Veteran reported spasm and lumbosacral tenderness.  He denied any numbness or tingling in lower extremities, and denied any recent trauma to his back.

For the period prior to April 15, 2011, the Board finds that the thoracolumbar spine was symptomatic, at times, but did not exhibit significant dysfunction.  It was described as normal or without functional impairment, and did not exhibit a level of limitation of motion or other symptoms to warrant more than a minimal compensable evaluation.  The limitation of motion shown, even considering any additional limitation due to pain, does not show that the criteria for a rating greater than 10 percent were met.  The evidence did not show abnormal spine contour or incapacitating episodes of at least two weeks.  The Veteran claimed that he had missed one day of work due to his back disability and thus sufficient incapacitating episodes to warrant an increased rating are not shown.  Therefore, the Board finds that the criteria for a rating greater than 10 percent were not met prior to April 15, 2011.

On VA examination in April 2011, the Veteran reported a history of trauma to his spine in service.  He reported current symptoms of decreased motion, stiffness, weakness, and spasm.  He reported no incapacitating episodes of spine disease.  The Veteran reported radiating pain into the legs at times, more in the left leg than the right leg.  Examination of the spine revealed a normal posture, and symmetry in appearance.  The Veteran's gait was normal.  There were no abnormal spinal curvatures.  Lumbar flattening was noted.  Tenderness of the thoracolumbar sacrospinalis was noted on the left and right.

Range of motion of the thoracolumbar spine was to 57 degrees on flexion; to 19 degrees on extension; to 9 degrees on left lateral bending, and to 8 degrees on right lateral bending; and to 20 degrees on rotation to the left and to the right.  There was objective evidence of pain on motion.  The examiner noted additional limitation of flexion with repetition due to pain.  Range of motion after repetition was to 28 degrees on flexion.

Detailed reflex and motor examination findings were essentially normal.  Muscle tone was normal, and there was no muscle atrophy.  Imaging test results were normal.  The diagnosis was recurrent lumbar strain.  Effects on occupational activities included decreased mobility, problems with lifting and carrying, decreased strength of lower extremity, and pain.

The evidence dated from April 15, 2011, shows that the Veteran's thoracolumbar flexion was limited by pain after repetitive motion to 28 degrees.  There was objective evidence of painful motion, and additional limitation of flexion with repetitive use.  Therefore, the Board finds that disability meets the criteria for a rating of 40 percent as of the date of the April 15, 2011, VA examination.

However, the Board finds that a rating in excess of 40 percent is not warranted because unfavorable ankylosis of the thoracolumbar spine and ankylosis of the entire spine are not shown.

The Veteran did not exhibit compensable neurological impairment in the lower extremities.  Sensation, strength, and reflexes were within normal limits on the April 15, 2011 VA examination.  There is no record of doctor-prescribed bed rest at any time.  The evidence, therefore, does not show, and the Veteran has denied, incapacitating episodes.  Nor is there any finding of intervertebral disc syndrome.  Therefore, the Board finds no alternative basis for the assignment of a disability rating in excess of 40 percent for the Veteran's lumbar strain.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Furthermore, the Board finds no basis for the assignment of any separate neurologic rating because compensable neurologic impairment is not shown by the evidence of record.

The Board finds that the objective evidence of record does not nearly meet or approximate the criteria for a higher disability rating, even with consideration of functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that additional staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Here, the Board finds that the evidence supports the assignment of a 40 percent rating as of April 15, 2011.  However, the weight of the evidence is against the assignment of a disability rating in excess of 40 percent from April 15, 2011.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).

Migraine Headaches

The Veteran's service-connected migraine headaches are rated under Diagnostic Code 8100 as 0 percent disabling, effective December 15, 2006.

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging less frequently than one in two months over the last several months are rated 0 percent disabling.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2010).

Private treatment records show complaints of migraine headache in January 2007.

The report of VA examination in March 2007 shows that the Veteran developed recurrent throbbing headaches with photosensitivity while deployed to Iraq in 2003.  He reportedly was treated with medication, which on occasion completely aborted the headache; other times, it did not.  His headaches had been less frequent since his discharge.  The Veteran reported having two headaches in the last 12 months, one of which was aborted by medication.  On the other occasion, the Veteran lay down in a darkened room, and it resolved in several hours.  The Veteran had photosensitivity, but no nausea or vomiting associated with the headaches.  Except when having an acute headache, the headaches did not impair the Veteran's daily activities and he missed no work in the last 12 months due to these.  On examination, the Veteran's head was atraumatic and normocephalic.  Cranial muscles were nontender to palpation.  Pupils were equal, round, and reactive to light and accommodation.  Fundi were benign.  Cranial nerves were intact.  The diagnosis was migraine headaches, as described.

VA treatment records show complaints of migraine headache in November 2008, and in December 2008.

For the period prior to April 15, 2011, the Board finds that the Veteran's symptoms do not meet the criteria for an initial, compensable disability rating under the rating criteria.  Although the Veteran lay down during one reported attack to resolve it, the headaches have not been described as prostrating, and the evidence suggests that the Veteran's headaches had been less frequent that one in two months for several months.  The evidence does not show that the headaches have occurred on an average of one in two months over several months and the Veteran had not missed any work due to the headaches.  Therefore, the Board finds that the evidence does not support an initial, compensable disability rating prior to April 15, 2011.  

The Veteran underwent a VA examination in April 2011.  He reported the date of onset of migraine headaches in 2004.  The Veteran reported having two to three migraine headaches per month during the past 12 months; and that most attacks were prostrating.  He had not been treated with continuous medication.  The usual duration of headaches was longer than two days.  On examination, all cranial nerves were intact.  Fundoscopic examination was normal.  The examiner noted that when the Veteran had a migraine headache, he lay down in a darkened room until it resolved.  The examiner commented that the Veteran reported having a debilitating headache about two to three times monthly, and that type of headache could last for eight hours or up to four days.  The Veteran also had other types of headaches, which were more frequent, but were not as debilitating and were not as long.

The Board notes that, although the Veteran is a full-time student, he did not report missing any time from school during the past 12 months due to prostrating headaches.  The Veteran did not take medication regularly for headache pain, and did not report any incapacitating episodes or prescribed bed rest by a treating physician.  The April 2011 examiner also noted that the Veteran had other types of headaches which were more frequent and less debilitating, and which did not last as long.  While the Veteran reported that most headaches were prostrating, here the evidence suggests that ordinary activity was possible for the usual duration of most of the Veteran's headaches.  The evidence does not suggest severe economic inadaptability due to completely prostrating migraine headaches.  

Under these circumstances, the Board finds that the Veteran's symptoms meet the criteria for no more than a 30 percent disability rating since April 15, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, on the basis of headaches with characteristic prostrating attacks averaging one in two months over the last several months.  The overall evidence does not suggest more frequent prostrating attacks over the past year to warrant a rating in excess of 30 percent.   38 C.F.R. §§ 4.7, 4.21 (2010).  The Veteran reported headaches two to three times per month, which meets the criteria for a 30 percent rating of prostrating attacks due to headaches on average once per month.  He does not meet the criteria for a 50 percent rating because severe economic inadaptability is not shown due to the headaches.

Accordingly, the Board finds that the criteria for a compensable rating prior to April 15, 2011, were not met.  As of April 15, 2011, the criteria for a rating of 30 percent, but not higher, are met.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

While the Veteran contends that his service-connected disabilities on appeal are more severe than currently rated, the Board finds that the evidence does not support a finding that the service-connected disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).

Significantly, the objective medical evidence of record shows that manifestations of the Veteran's service-connected lumbar strain and migraine headaches do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Here, the Veteran currently is not working.  Nor does the evidence show frequent hospitalization due to service-connected disabilities or any marked interference with his pursuit of his educational program.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

Prior to April 15, 2011, a rating greater than 10 percent for lumbar strain is denied.

As of April 15, 2011, a rating of 40 percent, but not higher, for lumbar strain is granted.

For the period prior to April 15, 2011, a compensable rating for migraine headaches is denied.

As of April 15, 2011, a 30 percent rating, but not higher, for migraine headaches is granted.





REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

Pursuant to the Board's March 2010 remand, the Veteran underwent a VA examination in April 2011 to evaluate the extent and severity of his gastroesophageal reflux disease.  The report of that examination shows that the Veteran's symptoms have persisted, despite first line medications; and that the Veteran had been referred for a gastrointestinal consultation.  Although the Veteran went to the appointment, he apparently was misdirected in the VA facility and did not see the specialist to whom he had been referred.  Moreover, there is no opinion as to whether the Veteran's symptoms of gastroesophageal reflux disease combine to produce severe, considerable, or less impairment of health, as specifically requested in the prior remand.  Therefore, the Veteran's gastrointestinal consultation should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination with a medical doctor.  The examiner should review the claims file and should note that review in the report.  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain.  The examiner should opine as to whether the Veteran's symptoms combine to produce severe, considerable, or less impairment of health.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


